COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-060-CV





SHIDEH SHARIFI 	APPELLANT



V.



INHERITANCE ADOPTIONS, INC., A 			                 APPELLEES

CORPORATION; VICKY J. PAYNE, 

IN HER CAPACITY AS AN OFFICER OF 

INHERITANCE ADOPTIONS; VICKY J.

PAYNE, INDIVIDUALLY; HANK RUGELEY 

D/B/A DAVISON RUGELEY L.L.P., A 

LIMITED LIABILITY PARTNERSHIP; TONY 

HAWKINS, INDIVIDUALLY; JOANN 

HAWKINS, INDIVIDUALLY; DONALD 

L. SWEATT P.C.; WENDY L. HACKLER 

D/B/A THE LAW OFFICES OF WENDY L. 

HACKLER; AND SHANNON OWSLEY 

SWINNEY A/K/A SHANNON LARA 

SWINNEY, INDIVIDUALLY



----------



FROM THE 67
TH
 
DISTRICT COURT OF TARRANT COUNTY



----------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

------------

On March 1, 2004 and March 30, 2004, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P. 
42.3(c).  Appellant has not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).

PER CURIAM





PANEL B:	LIVINGSTON, DAUPHINOT, and WALKER, JJ.



DELIVERED: May 27, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).